DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, “wherein said shutter is configured said back portion” does not make sense.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahav et al. (U.S. Patent 6,057,909) in view of Bamji et al. (U.S. Patent Application Publication 2003/0076484).
Regarding claims 1-4, 6, 8, 9, 13-15, Yahav et al. disclose (Figs.) a method and a range imaging camera comprising: a light source (40) configured to emit a modulated light pulse towards an object; a shutter (34) configured to modulate said portion of said light pulse with a modulation corresponding to said modulated light pulse; a detector having an array of photodiodes (22) each of which being configured to detect a portion of said light pulse reflected from said object and transmitted through said shutter and to generate a signal.  Yahav et al. do not disclose differential signals as claimed.  Bamji et al. teach (Fig. 13A) the detector is configured to output a plurality of differential signals each of which being obtained by determining a difference between two signals generated by two adjacent photodiodes; and a controller (260) configured for calculating distance between the light source and said object in accordance to said differential signals.  Bamji et al. further disclose (Fig. 13A) amplifiers (400’) as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such differential signals in the apparatus of Yahav et al. in view of Bamji et al. to improve detection ([0135]) as taught, known and predictable.  Since the same structure is disclosed, the detectors have a narrow dynamic range as claimed.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahav et al. in view of Bamji et al., further in view of Lee et al. (U.S. Patent Application Publication 2017/0038472).
Regarding claim 7, Yahav et al. in view of Bamji et al. disclose the claimed invention as set forth above.  Yahav et al. and Bamji et al. do not disclose the size of the blocked back portion corresponds to the distance of the shutter from the object as claimed.  Lee et al. teach ([0005]) it is known that the part of a return pulse is blocked by a shutter and that it corresponds to the distance as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide examine such a blocked size in the apparatus of Yahav et al. in view of Bamji et al. and Lee et al. to obtain further distance calculation as taught, known and predictable.
Allowable Subject Matter
Claims 5, 10-12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH LUU/Primary Examiner, Art Unit 2878